DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 2/20/19, Applicant, on 10/16/20, amended claims 1-9 and 17-20, cancelled claims 10-16, and added new claims 21-26. Claims 1-9 and 17-26 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 112 rejections of claims 17-20 are applied in light of Applicant’s amendments and explanations
New 35 USC 103 rejections of claims 1-9 and 17-26 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
As per claim 17, the claim recites the following limitations: “one or more wearable devices” “a first subset of the one or more wearable employee devices” and “a wearable employee device of the one or more wearable employee devices.” These claim limitations are unclear as they refer to both a wearable device and a wearable employee device and it is unclear if these are the same or different devices. Additionally, these conflated terms appear throughout the claim. For the purposes of examination, Examiner’s best guess is that the limitations refer to each other. Appropriate correction and/or clarification is required.
Additionally, the above defects found in claim 17 appear in dependent claims 18-20 and as such they are rejected for the same reasons put forth above. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0227890 to Bednarek et al. (hereafter referred to as Bednarek) in view of U.S. Patent Application Publication Number 2014/0279294 to Field-Darragh et al..  (hereafter referred to as Field-Darragh)).
As per claim 1, Bednarek teaches:
A device for processing orders at a retailer comprising: at least one processor; a non-transitory memory for storing instructions; at least one processor in communication with the memory, wherein the at least one processor executes the instructions to: (Paragraph Number [0096] teaches the infrastructure outlined above and discussed 
receive a notification about an order to be delivered from the retailer to a customer at a pickup location, the notification including a predicted arrival time of the customer at the pickup location (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the trusted drive or logistics engine of the system may alert drivers to the impending unfilled delivery orders.  The TRUSTED DRIVER could respond with a message indicating the driver's delivery capacity and any special equipment such as refrigeration equipment or warming equipment to keep food or other items cool or warm.  Using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119])).
present a first alert on an interface of the device, the first alert notifying a user of the device at the retailer that the order has been placed (Paragraph Number [0225] teaches the system includes a pending deliveries list.  Using information on this list, the 
receive an input indicating that the employee intends to deliver the order to the customer at the pickup location (Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).
transmit an acknowledgement response to the notice (Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).

store the order in a preparation queue based on the predicted arrival time and an amount of time required to prepare the order (Paragraph Number [0191] teaches pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. The picker may have access and/or visibility to items that may not be selected by another picker.  Also, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like.  In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the current environment of the store or warehouse, the picking queue for the picker or for a group of pickers, the urgency of certain items in terms of their need for fulfillment, etc.  (See also Paragraph Numbers [0074]-[0077] and [0190]-[0194])).
Both Bednarek and Field-Darragh are directed to sending and receiving information regarding customers’ orders. Bednarek discloses a delivery communication system that sends and receives notifications regarding customer orders. Field-Darragh improves upon Bednarek by disclosing storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system. One of ordinary skill in the art 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sending and receiving notifications regarding customer orders in Bednarek to further utilize storing orders received in a queue based upon needed time to fulfil an order and using Near Field Communication and vibration motors to facilitate communication between users and the system as disclosed in Field-Darragh, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
further comprising a display, and wherein the at least one processor further executes the instructions to: present information regarding at least one of the order, the customer, and the pickup location. (Paragraph Number [0118] teaches a USER may use the system to transmit the list to a VENDOR or SUPPLIER location for pick up.  With a smart device that includes a display screen, the VENDOR or SUPPLIERS "menu" of goods may be displayed on the USER's smart device to allow the USER to add items to 
As per claim 3, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
Bednarek does not explicitly teach the following limitations which are taught by Field-Darragh:
further comprising a vibration motor, and wherein the vibration motor is activated upon presenting the first alert on the interface of the device (Paragraph Number [0061] teaches presenting the information can include displaying information such as a text string, image, or video.  In some implementations, presenting the information can include producing a notification, e.g., causing a force feedback (e.g., vibration indication), playing audio (e.g., beep, music, etc.), causing a visual indication (e.g., message display, flashing light), or a combination thereof).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 22, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the at least one processor further executes the instructions to: receive an input indicating that the employee can no longer deliver the order (Paragraph Number 
transmit an opt-out response indicating that the employee will not be able to deliver the order (Paragraph Number [0013] teaches send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier).
As per claims 5 and 23, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the at least one processor further executes the instructions to: receive an escalation notice for the order (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to 
present a second alert to the interface of the device notifying the user of the device at the retailer, wherein the second alert is different from the first alert and identifies an urgency related to delivering the order (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto, transmit the order to the designated vendor either directly or through a courier, identify a plurality of couriers to perform segments of a complete delivery, send pickup and transfer delivery instructions to one of the plurality of couriers, send transfer pickup and final delivery instructions to a different one of the plurality of couriers and optionally identify at least one intermediate courier from the plurality of couriers and send transfer pickup and transfer delivery instructions to the intermediate courier. (Based on Applicant's example of escalation 
As per claims 6 and 24, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21 respectively.
In addition, Bednarek teaches:
wherein the at least one processor further executes the instructions to verify completion of the delivery of the order to the customer at the pickup location (Paragraph Number [0114] teaches the difference is that location information is shared for a specified period/duration set by the APP user (e.g., customer) when authorizing the system to share their smart device location with a courier for a limited duration (generally until the delivery is complete).  The APP also works with the communication system to allow the system to push a message to the smart device as well and to enable courier to customer direct messaging or chat.  The APP also allows the communication system to send a remote message to the screen of the customer's smart device, such order confirmation or information that the courier is looking for them. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on 
As per claims 7 and 25, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 6, and 21 and 24 respectively.
In addition, Bednarek teaches:
further comprising a bar code scanner wirelessly connected to the device, the bar code scanner scanning a bar code displayed by a device of the customer, and wherein scanning the bar code verifies completion of the delivery of the order to the customer at the pickup location (Paragraph Number [0087] teaches A SCANNING ENGINE 385 for recognizing and associating physical items with list items stored in a user list.  The scanning engine may operate in conjunction with the image recognition engine or a bar code reader for input. Paragraph Number [0268] teaches as the process proceeds from step 1810, through steps 1812, 1814, 1816, 1818, 1820 to completion, "tokens" are exchanged among the customer, couriers, meeting points and vendor. Paragraph Number [0349] teaches through exchange of data and messages with the communication system, the progress of the delivery is monitored and delivery instructions may be modified and orders rebalanced if the delivery is not on time.  When the delivery is complete, the process is stopped and the system processes the payment, tip and customer rating using the communication system).
As per claims 8 and 26, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 1 and 21, 24, and 25 respectively.

further comprising a near-field communication (NFC) device, the NFC interacting with the device of the customer to obtain information verifying completion of the delivery of the order to the customer at the pickup location (Paragraph Number [0057] teaches the tag may communicate the data in response to being scanned, interrogated, activated, prompted, powered, or otherwise caused to transfer the data by a process or by the operation of a suitable device.  The data transferred/communicated may include one or more of data that identifies the tag (and by inference, identifies the item or the structure), a condition of the item, a location of the item, or other relevant data or information.  The tag may be printed directly onto a media, e.g., a paper tag, which may also include other printed information such as text, graphics, pictures, and the like.  The tag may be mechanically enclosed in plastic, metal, or the like.  One example of a suitable tag is a RFID (radio frequency identification) tag.  Another example is a tag that operates to communicate data by use of a NFC (near field communication) mechanism). Paragraph Number [0154] teaches fulfillment server application 257 may enable users to receive orders, view order items, allocate items to a picker, generate picking data, prioritize fulfillment of items, or the like.  In one embodiment, fulfillment server application 257 may enable delivery of orders by determining delivery and/or shipping information for completed orders (See also Paragraph Numbers [0068] and [0166])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claim 9, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 1.
In addition, Bednarek teaches:
wherein the interface of the device is an input interface that includes at least one of a push button, an accelerometer, and a touchscreen. (Paragraph Number [0098] teaches the user can use the APP to create the list by selecting items to add to the list from a menu or webpage, by inputting items though a touch screen interface, keyboard or voice input, by scanning a code such as a bar code or QR code).
As per claim 17, Bednarek teaches:
A system for processing orders at a retailer, the system comprising: one or more wearable devices; and a pickup management system that includes one or more computing devices configured to: (Paragraph Number [0096] teaches the infrastructure outlined above and discussed further below can be used to support a wide variety of APPS that can be used on "smart devices" 110 (which includes phones, tablets, wearable computers (e.g., wristwatches, glasses), laptop computers, desktop computers, vehicle computer systems (both built-in and beamed in) and the like. Paragraph Number [0142] teaches an exemplary computing device would include one or more processors, storage, memory (e.g., RAM and flash or disk storage) for a data store and applications including an electronic list application, a data store search engine and various support engines described herein and shown, for example, in FIG. 3).
transmit a first notification to a first subset of the one or more wearable employee devices, the first notification indicating an order for delivery to a customer at a pickup location at a predicted arrival time (Paragraph Number [0225] teaches the system 
receive, from a wearable employee device of the one or more wearable employee devices, an acknowledgement response to assign the order for delivery to the wearable employee device, accepting the first notification (Paragraph Number [0225] teaches using the polling engine of the invention, the logistics engine of the system may send an alert that a package (which may contain multiple deliveries) will be available within a specified period of time.  In this way, if a trusted driver is in the vicinity they may opt to stay in the vicinity to wait for the pending delivery order. (See also Paragraph Number [0119]). Paragraph Number [0013] teaches receive customer orders and, in response thereto, send messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting the customer to send a message indication whether the courier is accepted or not and receiving a message from the customer in response thereto).
transmit order information to the accepting wearable employee device accepting the first notification (Paragraph Number [0225] teaches using the polling engine of the 
Bednarek teaches receiving orders and notifying employees and customers in regard to placing and delivering that order but does not explicitly teach utilizing a preparation queue and optimizing orders based on arrival time and time required to prepare the order which is taught by the following citations from Field-Darragh:
store the order in a preparation queue based on the predicted arrival time and an amount of time required to prepare the order (Paragraph Number [0191] teaches pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. The picker may have access and/or visibility to items that may not be selected by another picker.  Also, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like.  In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 18, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
wherein the one or more computing devices of the pickup management system are further configured to: transmit a second notification to a second subset of the one or more wearable devices upon determining that the acknowledgement response has not been received within a predetermined amount of time after transmitting the first notification (Paragraph Number [0213] teaches at step 505, the polling engine of the system retrieves a time limit for response either by reading a predetermined time limit stored in a computer readable medium or, alternatively, prompting the user to input a time limit for response.  At step 507, the polling engine of the system retrieves a selection of one or more affiliation group(s) that is/are to receive that Query Text (again either by retrieving a preset group stored in a computer readable medium and/or prompting the USER to select a group or users). Paragraph Number [0220] teaches at step 905, the trusted driver query engine of the system collects details of the job request including customer information, pickup address, delivery address, maximum time, maximum cost and the user preference as to whether cost or time should take priority. Paragraph Number [0222] teaches at step 1030, the optimization engine of the system determines 
As per claim 19, the combination of Bednarek and Field-Darragh teaches each of the limitations of claims 17 and 18.
In addition, Bednarek teaches:
wherein the one or more wearable devices are configured to present a first alert upon receiving the first notification, the first alert notifying a user of the one or more wearable devices that the order has been placed, and present a second alert, different from the first alert, upon receiving the second notification, the second alert identifying an urgency related to delivering the order. (Paragraph Number [0013] teaches sending messages to the customer placing the order confirming the orders and, optionally providing the customer placing the order with at least one courier profile and prompting 
As per claim 20, the combination of Bednarek and Field-Darragh teaches each of the limitations of claim 17.
In addition, Bednarek teaches:
wherein the pickup management system is further configured to receive a delivery confirmation from the wearable employee device accepting the notification upon completion of the delivery of the order to the customer at the pickup location 
As per claim 21, claim 21 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 10/16/20 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims and the newly added claims. (See Applicant’s Remarks, 10/16/2020, pgs. 8-10). Examiner respectfully disagrees. Examiner notes that new citations from the Field-Darragh reference has been applied to the newly presented claim limitations in response to Applicant’s amendments as indicated in the above in the newly applied 35 USC 103 rejection. In response to Applicant’s arguments, Examiner directs Applicant to review the new grounds of rejection provided in the 35 USC 103 rejection presented above. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624